Exhibit 10.46
 
ENER1, INC.
AMENDED AND RESTATED
2002 NON-EMPLOYEE DIRECTOR STOCK PARTICIPATION PLAN
 
The Board of Directors of Ener1, Inc. (the "Company") determined, pursuant to
resolutions dated August 19, 2008, November 18, 2008 and March 13, 2009, that it
was in the best interests of the Company to amend the Ener1, Inc. 2002
Non-Employee Director Stock Participation Plan (the "Plan") as provided
herein.  Therefore, effective as of May 7, 2009, the Plan is amended and
restated to read as follows:
 
1.
HISTORY, RESTATEMENT, AND TERM

 
The Company established the Plan, effective April 15, 2002 (the "Effective
Date"), subject to approval of the Plan by the Company's shareholders, which was
subsequently obtained.  By this document, the Company restates the Plan in its
entirety, effective as of the date set out in the first paragraph
hereof.  Unless earlier terminated pursuant to Section 9, the Plan shall
terminate on the tenth anniversary of the Effective Date.  Capitalized terms
used herein are defined in Exhibit 1 attached hereto.
 
2.
PURPOSE

 
The purpose of the Plan is to advance the interests of the Company by allowing
the Company to attract, retain and motivate Eligible Individuals by providing
them with an opportunity to acquire or increase a proprietary interest in the
Company and incentives to expend maximum effort for the growth and success of
the Company and the Company's subsidiaries.  It is intended that all Options be
exempt from the requirements of Internal Revenue Code Section 409A pursuant
to Treasury Regulations Section 1.409A-1(b)(5), and the Plan and all Option
Agreements shall be interpreted to reflect this intent.
 
3.
ELIGIBILITY

 
Options may be granted under the Plan to any Eligible Individual.
 
4.
ADMINISTRATION

 
(a)           Board. The Plan shall be administered by the Board, which shall
have the full power and authority to take all actions and to make all
determinations required or provided for under the Plan, any Option granted or
any Option Agreement entered into under the Plan, and all such other actions and
determinations not inconsistent with the specific terms and provisions of the
Plan deemed by the Board to be necessary or appropriate to the administration of
the Plan, any Option granted or any Option Agreement entered into
hereunder.  The Board may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Option Agreement in the manner and to
the extent it shall deem expedient to carry the Plan into effect as it may
determine in its sole discretion.  The decisions by the Board shall be final,
conclusive, and binding with respect to the interpretation and administration of
the Plan and any Option under the Plan.
 
 
 

--------------------------------------------------------------------------------

 

(b)            Committees. The Board may, in its sole discretion, from time to
time appoint one or more Committees to perform such functions with respect to
the Plan as it may determine.  Without limiting the foregoing, the Board may
provide that the role of the Committees shall be limited to making
recommendations to the Board concerning any determinations to be made and
actions to be taken by the Board pursuant to or with respect to the Plan, or the
Board may delegate to the Committees all functions related to the administration
of the Plan.  The Board may add or remove members and fill vacancies on the
Committees or abolish Committees from time to time.  The majority vote of a
Committee, or acts reduced to or approved in writing by a majority of the
members of a Committee, shall be the valid acts of the Committee.
 
(c)           No Liability. No member of the Board or of the Committees shall be
liable for any action or determination made in good faith with respect to the
Plan, any Option granted or any Option Agreement entered into hereunder.
 
5.
COMMON STOCK

 
The capital stock of the Company that may be issued pursuant to Options granted
under the Plan shall be shares of Common Stock. Such shares may be treasury
shares or authorized but unissued shares. The total number of shares of Common
Stock that may be issued pursuant to Options granted under the Plan shall be
285,714 shares (of which 41,424 shares remain as of May 7, 2009), subject to
adjustment as provided in the Plan. If any Option expires, terminates, or is
canceled for any reason prior to exercise in full, the shares of Common Stock
that were subject to the unexercised portion of such Option shall be available
for future Options granted under the Plan.
 
6.
OPTIONS

 
(a)           Type of Options. All Options granted under the Plan shall be
Non-qualified Stock Options.
 
(b)           Grant of Options. Subject to the terms and conditions of the Plan,
the Board may from time to time, prior to the date of termination of the Plan,
grant to such Eligible Individuals as the Board may determine, Options to
purchase such number of shares of Common Stock on such terms and conditions as
the Board may determine. The date on which the Board approves the grant of an
Option (or such later date as is specified by the Board) shall be considered the
date on which such Option is granted.
 
(c)           Automatic Grants. Subject to the availability of shares of Common
Stock under the Plan, each person who is first elected as a member of the Board
after the Effective Date during the term of the Plan and who is not an employee
or officer of the Company on the date of such election shall be automatically
granted an option to purchase 1,429 shares of Common Stock.
 
 
- 2 -

--------------------------------------------------------------------------------

 

(d)           Option Agreements. All Options granted pursuant to the Plan must
be evidenced by an Option Agreement. Option Agreements may contain different
terms; provided, however, that all such Option Agreements shall comply with all
terms of the Plan.
 
(e)           Exercise Price. The Exercise Price of an Option shall be the Fair
Market Value of the shares of Common Stock subject to the Option on the Grant
Date.
 
(f)           Limitations on Option Period. Options granted under the Plan and
all rights to purchase Common Stock thereunder shall terminate no later than the
tenth anniversary of the Grant Date of such Options, or on such earlier date as
may be stated in the Option Agreement relating to such Option.  In the case of
Options expiring prior to the tenth anniversary of the Grant Date, the Board may
in its discretion, at any time prior to the expiration or termination of said
Options, extend the term of any such Options for such additional period as it
may determine, but in no event beyond the earlier of (i) the latest date on
which the Option would have expired by its original terms under any
circumstances or (ii) ten (10) years from the Grant Date thereof.
 
(g)           Vesting Schedule and Condition. Options gained under the Plan
shall not be exercisable until they become vested. Options granted under the
Plan shall vest in the Optionee and thus become exercisable, in accordance with
the following schedules provided that the Optionee has continuously served as a
member of the Board through such vesting date:
 
Date of Vesting
 
Incremental Number of
Shares for which
Option will be Exercisable
   
Cumulative Number of Shares
for which Option will be
Exercisable
               
On the first anniversary of the Grant Date
    477       477                    
On the second anniversary of the Grant Date
    476       953                    
On the third anniversary of the Grant Date
    476       1,429  

 
Notwithstanding the foregoing, any vesting requirement or other condition on the
exercise of an Option may be rescinded, modified, or waived by the Board at any
time in its sole discretion so as to permit the exercise of the Option at such
time as the Board may determine; provided, however, that such rescission,
modification, or waiver does not cause the Option to become subject to Code
Section 409A.
 
(h)           Exercise. When the conditions to the exercise of an Option have
been satisfied, the Optionee may exercise the Option only in accordance with the
following provisions. The Optionee shall deliver to the Company a written notice
stating that the Optionee is exercising the Option and specifying the number of
shares of Common Stock which are to be purchased pursuant to the Option, and
such notice shall be accompanied by payment in full of the Exercise Price of the
shares for which the Option is being exercised, by one or more of the methods
provided for in this Plan. Said notice must be delivered to the Company at its
principal office and addressed to the attention of the Company's Stock Option
Administrator. The minimum number of shares of Common Stock with respect to
which an Option may be exercised, in whole or in part, at any time shall be the
lesser of 50 shares or the maximum number of shares available for purchase under
the Option at the time of exercise. An attempt to exercise any Option granted
hereunder other than as set forth in this Plan shall be invalid and of no force
and effect.
 
 
- 3 -

--------------------------------------------------------------------------------

 

(i)           Payment. Payment of the Exercise Price for the shares of Common
Stock purchased pursuant to the exercise of an Option shall be made by certified
or cashier’s check. Notwithstanding the foregoing, the Board may, in its sole
and absolute discretion and to the extent permitted by applicable law, permit
such payment to be made by one of the following methods or in any combination
thereof as it may determine:
 
(i)           by the delivery of a promissory note of the Optionee to the
Company on such terms as the Board shall specify in its sole and absolute
discretion;
 
(ii)           through the delivery to the Company of shares of Common Stock
previously owned by the Optionee for the requisite period necessary to avoid a
charge to the Company's earnings for financial reporting purposes; such shares
shall be valued, for purposes of determining the extent to which the Exercise
Price has been paid thereby, at their Fair Market Value on the date of exercise;
without limiting the foregoing, the Board may require the Optionee to furnish an
opinion of counsel acceptable to the Board to the effect that such delivery
would not result in the grantee incurring any liability under Section 16(b) of
the Act;
 
(iii)           if the Company is a Public Company at the time of exercise,
through a "cashless exercise sale and remittance procedure" pursuant to which
the Optionee shall concurrently provide irrevocable instructions (1) to a
brokerage firm approved by the Board to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate exercise price
payable for the purchased shares plus all applicable Federal, state and local
income and employment taxes required to be withheld by the Company by reason of
such exercise and (2) to the Company to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale;
or
 
(iv)           through a "cashless exercise withholding procedure" pursuant to
which the Company shall withhold a sufficient number of shares of Common Stock
otherwise issuable to the Optionee upon exercise of the Option so that the Fair
Market Value of such withheld shares at such time will equal the sum of the
aggregate Exercise Price of the shares of Common Stock delivered to the Optionee
and withheld by the Company, plus all applicable Federal, state and local income
and employment taxes required to be withheld by the Company by reason of such
exercise.
 
(j)           Issuance of Certificates. The Company shall deliver to the
Optionee a certificate evidencing his ownership of shares of Common Stock issued
pursuant to the exercise of an Option as soon as administratively practicable
after satisfaction of all conditions relating to the issuance of such shares. An
Optionee shall not have any of the rights of a shareholder with respect to
Option Stock prior to satisfaction of all conditions relating to the issuance of
such Option Stock, and, except as expressly provided in this Plan, no adjustment
shall be made for dividends, distributions or other rights of any kind for which
the record date is prior to the date on which all such conditions have been
satisfied.
 
 
- 4 -

--------------------------------------------------------------------------------

 

(k)           Use of Proceeds. The proceeds received by the Company from the
sale of Common Stock pursuant to Options granted under the Plan shall constitute
general funds of the Company.
 
(l)           Transferability
 
(i)           Transferability of Options. Unless otherwise expressly permitted
by the Board in its sole and absolute discretion, an Optionee may not Transfer
an Option other than by will or the laws of descent and distribution.
 
(ii)           Transfers in Violation Void. Any purported Transfer of an Option
in contravention of the provisions of this Plan shall have no force or effect
and shall be null and void, and the purported transferee of such Option shall
not acquire any rights with respect to such Option.
 
(iii)           Certain Gratuitous Transfers. Without limiting the foregoing
provisions, the Board may in its sole and absolute discretion permit the
Transfer of an Option without payment of consideration to a member of the
Optionee’s immediate family or to a trust or partnership whose beneficiaries are
members of the Optionee’s immediate family. In such case, said Non-qualified
Stock Option shall be exercisable only by the transferee approved of by the
Board. For purposes of this provision, an Optionee’s "immediate family" shall
mean the Optionee’s spouse, children and grandchildren.
 
(m)           Termination of Services, Death or Disability. Unless otherwise
provided in an Option Agreement, if an Optionee’s service as a director of the
Company terminates, the provisions of this Section 6(m) shall
apply.  Notwithstanding anything to the contrary, the Board may provide, in its
sole and absolute discretion, that following the cessation of Optionee’s service
as a director of the Company for any reason, an Optionee may exercise an Option,
in whole or in part, at any time subsequent to such termination of service and
prior to termination of the Option pursuant to Section 6(f) above, either
subject to or without regard to any vesting or other limitation on exercise
imposed pursuant to Section 6(g) above.
 
(i)           General. If an Optionee’s service as a director of the Company
terminates, other than by reason of death or Disability of such Optionee, any
Option granted to such Optionee which has vested as of the date upon which the
termination occurs shall be exercisable for a period not to exceed sixty (60)
days after such termination (or such other period provided in the applicable
Option Agreement or by the Board in its discretion, provided, that such period
will not extend beyond the earlier of the (i) tenth anniversary of the Grant
Date thereof or (ii) the latest date on which the Option would have expired by
its original term under any circumstances.  Subject to Section 6(g) above, upon
such termination, the Optionee’s unvested Options shall expire and the Optionee
shall have no further right to purchase shares of Common Stock pursuant to such
unvested Option.  Unless otherwise determined by the Board, temporary absence
from service because of illness, vacation, approved leaves of absence, military
service and transfer of service shall not constitute a termination of service
with the Company.
 
 
- 5 -

--------------------------------------------------------------------------------

 

(ii)           Disability.  If an Optionee’s service as director of the Company
terminates by reason of Disability, any Option granted to such Optionee which
has vested as of the date upon which the termination occurs shall be exercisable
for a period not to exceed six (6) months after such termination (or such other
period provided in the applicable Option Agreement or by the Board in its
discretion, provided that such period will not extend beyond the earlier of the
(i) tenth anniversary of the Grant Date thereof or (ii) the latest date on which
the Option would have expired by its original term under any
circumstances.  Subject to Section 6(g) above, upon such termination the
Optionee’s unvested Options shall expire and the Optionee shall have no further
right to purchase shares of Common Stock pursuant to such unvested Option.
 
(iii)           Death. If an Optionee’s service as director of the Company
terminates by reason of death, any Option granted to such Optionee which has
vested as of the date upon which the termination occurs shall be exercisable for
a period not to exceed one (1) year after the date of such Optionee’s death
(provided that such period will not extend beyond the earlier of the (i) tenth
anniversary of the Grant Date thereof or (ii) the latest date on which the
Option would have expired by its original term under any circumstances.  The
Optionee’s estate or the devisee named in the Optionee’s valid last will and
testament or the Optionee’s heir at law who inherits the Option (whichever is
applicable) shall have the right to exercise the applicable Option in accordance
with this Section 6(m).  Subject to Section 6(g) above, upon such termination
the Optionee’s unvested Options shall expire and Optionee’s estate, devisee or
heir at law (whichever is applicable) shall have no further right to purchase
shares of Common Stock pursuant to such unvested Option.
 
7.
RECAPITALIZATION, REORGANIZATIONS, CHANGE IN CONTROL AND OTHER CORPORATE EVENTS

 
(a)           Recapitalization. If the outstanding shares of Common Stock are
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of any
recapitalization, reclassification, reorganization (other than as described in
Section 10(b) below), stock split, reverse split, combination of shares,
exchange of shares, stock dividend or other distribution payable in capital
stock of the Company or other increase or decrease in such shares effected
without receipt of consideration by the Company occurring after the Effective
Date, an appropriate and proportionate adjustment shall be made by the Board (i)
in the aggregate number and kind of shares of Common Stock available under the
Plan, (ii) in the number and kind of shares of Common Stock issuable upon
exercise (or vesting) of outstanding Options granted under the Plan, and (iii)
in the Exercise Price per share of outstanding Options granted under the
Plan.  For the avoidance of doubt, the number of shares of Common Stock subject
to and reflected in this Plan takes into account the Company’s 7 for 1 reverse
stock split effectuated on April 24, 2008.
 
 
- 6 -

--------------------------------------------------------------------------------

 

(b)           Reorganization. Unless otherwise provided in an Option Agreement,
in the event of a Reorganization of the Company, the Board may in its sole and
absolute discretion, provide on a case by case basis that (i) some or all
outstanding Options may become immediately exercisable or vested, without regard
to any limitation imposed pursuant to this Plan, (ii) some or all outstanding
Options shall terminate upon a Reorganization, provided however, that Optionee
shall have the right, immediately prior to the occurrence of such Reorganization
and during such reasonable period as the Board in its sole discretion shall
determine and designate, to exercise any vested Option in whole or in part, or
(iii) terminate all options in exchange for a cash payment equal to the excess
of the Fair Market Value of the share subject to the Options (to the extent then
exercisable) over the Exercise Price thereof. In the event that the Board does
not terminate an Option upon a Reorganization of the Company then each
outstanding Option shall upon exercise thereafter entitle the holder thereof to
such number of shares of Common Stock or other securities or property to which a
holder of shares of Common Stock would have been entitled to upon such
Reorganization.
 
(c)           Change in Control. Irrespective of what is provided in an Option
Agreement, in the event of a Change in Control of the Company, all outstanding
Options shall become immediately exercisable and vested, without regard to any
limitation imposed pursuant to this Plan or any Option Agreement.  If a
Reorganization of the Company also constitutes a Change of Control of the
Company, the provisions of this Section 7(c) shall govern, unless otherwise
determined by the Board.
 
(d)           Dissolution or Liquidation. Upon the dissolution or liquidation of
the Company, the Plan shall terminate and all Options outstanding hereunder
shall terminate. In the event of any termination of the Plan under this Section
7(d), each individual holding an Option shall have the right, immediately prior
to the occurrence of such termination and during such reasonable period as the
Board in its sole discretion shall determine and designate, to exercise such
Option in whole or in part, whether or not such Option was otherwise exercisable
at the time such termination occurs and without regard to any vesting or other
limitation on exercise imposed pursuant to Section 6(g) above.
 
(e)           Adjustments. Adjustments under this Section 7 related to stock or
securities of the Company shall be made by the Board, whose determination in
that respect shall be final, binding, and conclusive. No fractional shares of
Common Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.
 
(f)           No Limitations. The grant of an Option pursuant to the Plan shall
not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, consolidate, dissolve or liquidate, or to sell
or transfer all or any part of its business or assets.
 
8.
REQUIREMENTS OF LAW

 
(a)           Violations of Law. The Company shall not be required to sell or
issue any shares of Common Stock under any Option if the sale or issuance of
such shares would constitute a violation by the individual exercising the Option
or the Company of any provisions of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. Any determination in this connection by the Board shall be final,
binding, and conclusive. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority.
 
 
- 7 -

--------------------------------------------------------------------------------

 

(b)           Registration. At the time of any exercise of any Option, the
Company may, if it shall determine it necessary or desirable for any reason,
require the Optionee (or Optionee’s heirs, legatees or legal representative, as
the case may be), as a condition to the exercise or grant thereof, to deliver to
the Company a written representation of present intention to hold the shares for
their own account as an investment and not with a view to, or for sale in
connection with, the distribution of such shares, except in compliance with
applicable federal and state securities laws with respect thereto. In the event
such representation is required to be delivered, an appropriate legend may be
placed upon each certificate delivered to the Optionee (or Optionee’s heirs,
legatees or legal representative, as the case may be) upon his or her exercise
of part or all of the Option and a stop transfer order may be placed with the
transfer agent. Each Option shall also be subject to the requirement that, if at
any time the Company determines, in its discretion, that the listing,
registration or qualification of the shares subject to the Option upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of or in connection with, the issuance or purchase of the shares
thereunder, the Option may not be exercised in whole or in part unless such
listing, registration, qualifications consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company in its
sole discretion. The Company shall not be obligated to take any affirmative
action in order to cause the exercisability or vesting of an Option, to cause
the exercise of an Option or the issuance of shares pursuant thereto to comply
with any law or regulation of any governmental authority.
 
(c)           Withholding. The Board may make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of any taxes
that the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with the exercise of any Option including, but not limited to: (i)
the withholding of delivery of shares of Common Stock until the holder
reimburses the Company for the amount the Company is required to withhold with
respect to such taxes, (ii) the canceling of any number of shares of Common
Stock issuable in an amount sufficient to reimburse the Company for the amount
it is required to so withhold, (iii) withholding the amount due from any such
person’s wages or compensation due to such person, or (iv) requiring the
Optionee to pay the Company cash in the amount the Company is required to
withhold with respect to such taxes.
 
(d)           Governing Law. This Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and to be performed entirely within the State of New York.  Each
party subject to this Plan hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City and County of
New York for the adjudication of any dispute hereunder, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.
 
 
- 8 -

--------------------------------------------------------------------------------

 

9.
AMENDMENT AND TERMINATION OF THE PLAN

 
The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any shares of Common Stock as to which Options have not been
granted; provided, however, that the approval by a majority of the votes present
and entitled to vote at a duly held meeting of the shareholders of the Company
at which a quorum representing a majority of all outstanding voting stock is,
either in person or by proxy, present and voting on the amendment, or by written
consent in accordance with applicable state law and the Articles of
Incorporation and By-Laws of the Company, shall be required for any amendment
(i) that changes the requirements as to Eligible Individuals to receive Options
under the Plan, (ii) that increases the maximum number of shares of Common Stock
in the aggregate that may be subject to Options that are granted under the Plan
(except as permitted under Section 7 hereof), or (iii) if approval of such
amendment is necessary to comply with federal or state law (including without
limitation Section 162(m) of the Internal Revenue Code and Rule 16b-3 under the
Exchange Act) or with the rules of any stock exchange or automated quotation
system on which the Common Stock may be listed or traded. Except as permitted
under Section 7 hereof, no amendment, suspension or termination of the Plan
shall, without the consent of the holder of an Option, alter or impair rights or
obligations under any Option theretofore granted under the Plan.
 
10.
DISCLAIMER OF RIGHTS

 
No provision in the Plan, any Option granted or any Option Agreement entered
into pursuant to the Plan shall be construed to confer upon any individual the
right to remain in the employ of or service with the Company or to interfere in
any way with the right and authority of the Company either to increase or
decrease the compensation of any individual, including any Option holder, at any
time, or to terminate any relationship between any individual and the
Company.  A holder of an Option shall not be deemed for any purpose to be a
shareholder of the Company with respect to such Option except to the extent that
such Option shall have been exercised with respect thereto and, in addition, a
stock certificate shall have been issued theretofore and delivered to the
holder. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as expressly provided in Section 7 hereof.
 
11.
NONEXCLUSIVITY OF THE PLAN

 
The adoption of the Plan shall not be construed as creating any limitations upon
the right and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
individuals) as the Board in its discretion determines desirable, including,
without limitation, the granting of stock options or stock appreciation rights
other than under the Plan.
 
12.
SEVERABILITY

 
If any provision of the Plan or any Option Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
 
 
- 9 -

--------------------------------------------------------------------------------

 

13.
NOTICES

 
Any communication or notice required or permitted to be given under the Plan
shall be in writing, and mailed by registered or certified mail or delivered by
hand, if to the Company, to its principal place of business, attention: Stock
Option Administrator, and if to the holder of an Option, to the address as
appearing on the records of the Company.
 
 
- 10 -

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
DEFINED TERMS
 
"Board" means the Board of Directors of the Company.
 
"Change in Control" shall be deemed to occur with respect to an entity if a
Person or a group of Persons shall acquire direct or indirect beneficial
ownership (whether as a result of stock ownership, revocable or irrevocable
proxies or otherwise) of securities of such entity pursuant to a transaction or
a series of related transactions, such that after the consummation and as a
result of such transaction(s), the Persons constituting all of the equity
holders of such entity immediately prior to the commencement of such
transaction(s) fail to directly or indirectly own, immediately after the
consummation of such transaction(s), more than 50% of (i) the total combined
voting power with respect to the election of directors of such entity or (ii)
the issued and outstanding common equity of such entity (or surviving entity, in
the case of a merger, consolidation, asset sale or similar transaction).
 
"Committees" shall mean the committees appointed by the Board pursuant to
Section 4(b) herein.
 
"Common Stock" means common stock, with $.01 par value per share, of the
Company.
 
"Company" means Ener1, Inc., a Florida corporation.
 
"Disability" shall mean a "permanent and total disability" within the meaning of
Section 22(e)(3) of the Internal Revenue Code.
 
"Effective Date" shall have the meaning ascribed thereto in Section 1.
 
"Eligible Individual" shall mean any non-employee director of the Company.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Exercise Price" means the purchase price of each share of Common Stock subject
to an Option.
 
"Fair Market Value" shall mean, if the Common Stock is then listed on any
national securities exchange, the mean between the high and low sales price, if
any, on such exchange on the last trading day immediately prior to the Grant
Date, or if none, shall be determined by taking a weighted average of the means
between the highest and lowest sales price on the nearest date before and the
nearest date after the Grant Date in accordance with Treasury Regulations
Section 25.2512-2. If the Common Stock is not listed on any such exchange, the
fair market value shall be the mean between the high and low sales price, if
any, as reported onNASDAQ for the last trading day immediately prior to the
Grant Date, or if none, shall be determined by taking a weighted average of the
means between the highest and lowest sales price on the nearest date before and
the nearest date after the Grant Date in accordance with Treasury Regulations
Section 25.2512-2. If the Common Stock is not then either listed on any such
exchange or quoted on NASDAQ, the Fair Market Value shall be the mean between
the high and low sales prices of our common stock as reported by the OTC
Bulletin Board for the trading day immediately preceding the Grant Date, or if
none, shall be determined by taking a weighted average of the means between the
highest and lowest sales prices on the nearest date before and the nearest date
after the Grant Date in accordance with Treasury Regulations Section 25.2512-2.
If the Fair Market Value cannot be determined under the preceding three
sentences, it shall be determined in good faith by the Board.
 
 
- 11 -

--------------------------------------------------------------------------------

 

"Grant Date" means the date on which an Option is granted to an Eligible
Individual, as determined pursuant to applicable provisions of the Internal
Revenue Code and the regulations thereunder.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended.
 
"Non-qualified Stock Option" means a non-qualified stock option which is not
intended to meet the requirements of Internal Revenue Code Section 422.
 
"Option" shall mean an option to purchase Common Stock granted pursuant to
Section 6.
 
"Option Agreement" means a written agreement, executed by the Company and by the
Optionee, in such forms as the Board shall determine, which sets forth the terms
of an Option grant.
 
"Optionee" shall mean an Eligible Individual to whom an Option is granted to
pursuant to the terms of the Plan.
 
"Person" shall mean any person, corporation, partnership, joint venture or other
entity or any group (as such term is defined for purposes of Section 13(d) of
the Exchange Act), other than a parent or subsidiary of the Company, and
"beneficial ownership" shall be determined in accordance with Rule 13d-3 under
the Exchange Act.
 
"Plan" means the Amended and Restated Ener1, Inc. 2002 Non-Employee Director
Stock Participation Plan.
 
 "Public Company" means a "publicly held corporation" as defined in Section
162(m)(2) of the Internal Revenue Code.
 
"Reorganization" of an entity shall be deemed to occur if such entity is a party
to a merger, consolidation, reorganization, or other business combination with
one or more entities in which said entity is not the surviving entity, if such
entity disposes of substantially all of its assets, or if such entity is a party
to a spin-off, split-off, split-up or similar transaction; provided, however,
that the transaction shall not be a Reorganization if the Company, or any entity
whose financial statements are required to be consolidated with the financial
statements of the Company pursuant to United States generally accepted
accounting principles is the surviving entity.
 
"Transfer" means to assign, encumber, pledge, transfer, gift, bequest or
otherwise dispose in any way whatsoever.
 
 
- 12 -

--------------------------------------------------------------------------------

 